 Case 1:18-cr-00160-LMB Document 77 Filed 01/18/19 Page 1 of 5 PageID# 1244
                                                                                           Fi -EO
                                                                                      INOPFN COURT.


                                                                                      JAN 1 8 2019
                  IN THE UNITED STATES DISTRICT COURT FOR THE                    CLEHK. U.S. D;t.:vCT COURl
                             EASTERN DISTRICT OF VIRGINIA                           ALFXANDRIA. V.'

                                      Alexandria Division


UNITED STATES OF AMERICA


     V.                                            Criminal No. 1:18CR160


KEISHA L. WILLIAMS,

     Defendant.


                                    RESTITUTION ORDER


     Pursuant to 18 U.S.C § 3663A(a)(l), the defendant is ordered to pay restitution in the
     amount of$5,315,090 jointly and severally with Christian E. D'Andrade, Sr.
     (1:18CR332), Carla McPhun (1:18CR333)to the extent the Court has determined they
     are responsible for the same losses.

     The amount of restitution paid to any victim, collectively, shall not exceed the victim's
     total loss from the offenses of conviction.

     The victims' names, addresses, and respective total loss amounts are listed in Attachment
     A to this Restitution Order.


     Christian E. D'Andrade, Sr. and Carla McPhun shall only be entitled to receive restitution
     pursuant to this Order when all other victims identified in Attachment A have been paid
     in full.


     Interest:


                is waived.


                accrues as provided in 18 U.S.C § 3612(f).

     Notwithstanding any other provision of this Restitution Order or the sentence imposed,
     including the directive to make periodic payments, restitution is due in full and payable
     immediately from assets known and unknown and including assets identified in the
     Presentence Report. The Government may enforce restitution at any time.

     If incarcerated, the Court encourages the defendant to participate in the Bureau of
     Prisons' Inmate Financial Responsibility Program, to comply with the provisions of the
 Case 1:18-cr-00160-LMB Document 77 Filed 01/18/19 Page 2 of 5 PageID# 1245




       financial plan, and to meet the defendant's financial obligation, pursuant to 28 C.F.R. §
       545.10-11.


9.     If restitution is not paid in full immediately,the defendant shall pay to the Clerk at least
                   per month or 25 percent ofnet income, whichever is greater, beginning 60
       days after release from any period ofconfinement, or 60 days after sentencing if no
       confinement is imposed.

10.    All payments shall be made to the Clerk of Court, United States District Court,401
       Courthouse Square, Alexandria, Virginia 22314.

11.    Within 30 days of(a) any change ofname,residence, or mailing address; and/or(b)any
       material change in economic circumstances that affects the ability to pay restitution, the
       defendant shall notify the Clerk of Court and the United States Attorney's Office,
       Financial Litigation Unit, 8000 World Trade Center, Norfolk, Virginia 23510.

12.    No delinquent or default penalties will be imposed except upon Order ofthe Court.

13.    The Clerk of Court shall distribute the fimds all other victims on a pro r^ basis until
       paid in full. Christian E. D'Andrade, Sr. and Carla McPhun shall be paid only after all
       other victims are paid in full first. The Clerk may withhold distribution ofany
       restitution amoxmts until the sum available for restitution to each victim is at least $25.00




ENTERED this           day of V^y.jZOig.
at Alexandria, Virginia




                                                    Leonie M.Brinkema
                                                    United States District Judgt
 Case 1:18-cr-00160-LMB Document 77 Filed 01/18/19 Page 3 of 5 PageID# 1246




WE ASK FOR THIS:                        SEEN AND AG


G.Zachary Terwilliger
United States Attorney
                                                  Willi
                                        Defendant


Grace Ml
Jack Hanly
Assistant United States Attorneys          )ert Lee Jenkins, Jr.
United States Attorney's Office           )unsel for Def^dant
2100 Jamieson Avenue                     lynum & Jenkins PLLC
Alexandria, Virginia 22314               1010 Cameron Street
Telephone -703-299-3700                 Alexandria, Virginia 22314
grace.hill@usdoi.gov                    Telephone - 703-549-7701
iack.hanlv@usdoi.gov                    rienkins@bvnumandienkinslaw.com
 Case 1:18-cr-00160-LMB Document 77 Filed 01/18/19 Page 4 of 5 PageID# 1247




           REDACTED ATTACHMENT A TO RESTITUTION ORDER

Victim:                               Loss Amount:
A.D.                                  $76,400
A,H.                                  $25,000
A.K.                                  $25,000
A,P.                                  $17,500
A.T.                                  $2,500
A.W.                                  $123,200 '
A.WH.                                 $50,000
B.S.                                  $5,000
C.B.                                  $1,000
C.C.                                  $652,200
C.D.                                  $40,000
CH.D**                                $1,220,350
C.M.**                                $369,300
D.D.                                  $13,460
D.O.                                  $50,000
D.T.                                  $23,000
B.C.                                  $20,000
E.K.                                  $3,000
E.M.                                  $50,000
G.A.                                  $42,000
G.i&N.R.                              $5,000
HJ,                                   $9,500
LH.                                   $10,000
J.F.                                  $30,000
J.P.                                  $3,800
J.S.                                  $13,000
J.S.                                  $45,000
J.V.                                  $250,000
K.R.                                  $147,500
L.D.                                  $1,300
L.S.                                  $38,000
M.&J.C.                               $70,000
MJ.                                   $254,000
M.M.                                  $298,000
M.W.                                  $100,000
O.P.                                  $24,000
O.T.                                  $20,000
P.D.                                  $19,000
P.L.                                  $12,000
 Case 1:18-cr-00160-LMB Document 77 Filed 01/18/19 Page 5 of 5 PageID# 1248




R.D.                                               $8,000
R.F.                                               $6,000
R.N.                                               $70,000
S.H.                                               $73,500
S.L                                                $173,000
SJ.                                                $800
SJ.S.                                              $297,480
T.D.                                               $30,000
T.D.                                               $25,000
T.H.                                               $32,000
TJ.                                                $4,500
T.P.                                               $70,000
V.R.                                               $325,800
W.W.                                               $29,000
Y.C.                                               $11,000
Total due from Defendant                           $5,315,090

**
     To be paid last and only after all other victims have been paid in full first.
